Case 5:20-cv-00008-JSM-PRL Document 24 Filed 05/27/20 Page 1 of 2 PageID 220



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

SENTRY INSURANCE A MUTUAL
COMPANY,

      Plaintiff,

v.                                                        Case No: 5:20-cv-8-Oc-30PRL

STANLEY CONVERGENT SECURITY
SOLUTIONS, INC.,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 23). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 23) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.
Case 5:20-cv-00008-JSM-PRL Document 24 Filed 05/27/20 Page 2 of 2 PageID 221



      2.     Defendant’s Motion to Dismiss (Dkt. 8) is granted.

      3.     Plaintiff’s Complaint (Dkt. 1) is dismissed with prejudice.

      4.     All pending motions, if any, are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 27th day of May, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
